Exhibit 10.1

 

STANDSTILL AGREEMENT

 

This Standstill Agreement, dated as of December 17, 2017 (this “Agreement”), is
entered into by and among Sun BioPharma, Inc., a Delaware corporation (the
“Company”) and Ryan R. Gilbertson (“Stockholder”).

 

WHEREAS, the Company and Stockholder have determined that the interests of the
Company and its stockholders would be best served by entering into this
Agreement in order to facilitate certain pending and future transactions
involving the Company, among other matters.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

 

1.

Ownership. Stockholder represents and warrants with respect to himself that:

 

 

(a)

Stockholder is the beneficial owner of the Common Stock (as defined herein) and
other Company securities reported in the Amendment No. 1 to Schedule 13D filed
by Stockholder with the Securities and Exchange Commission (the “SEC”) on
April 14, 2017 (the “Schedule 13D”) and the aggregate number of shares of Common
Stock and other Company securities acquired after that date as reported in
reports filed by Stockholder pursuant to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), with the SEC after that date.
Except for (i) Northern Capital Partners I, L.P. and (ii) Total Depth
Foundation, no other Affiliate (as defined herein) or Associate (as defined
herein) of Stockholder beneficially owns any shares of Common Stock.

 

 

(b)

The execution, delivery and performance of this Agreement by Stockholder does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to him or it, or (ii) result in any breach or
violation of or constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which Stockholder is a
party or by which he is bound.

 

2.

Definitions. For purposes of this Agreement:

 

 

(a)

The terms “Affiliate” and “Associate” have the respective meanings set forth in
Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”);

 

 

(b)

The terms “beneficial owner” and “beneficial ownership” have the respective
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;

 

 

(c)

“Board” means the Board of Directors of the Company.

 

 

(d)

“Common Stock” means the Common Stock of the Company, $0.001 par value.

 

 

(e)

The terms “person” or “persons” mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature.

 

 

--------------------------------------------------------------------------------

 

 

 

(f)

“Securities Exchange” means any securities exchange that is then-recognized as a
“national securities exchange” by the SEC.

 

 

(g)

“Standstill Period” means the period from the date of this Agreement until the
earliest of:

 

 

(i)

the date, if any, that the Company, after a class of its securities has
commenced trading on a Securities Exchange, ceases to have a class of its
securities listed on a Securities Exchange on an irrevocable and non-appealable
basis;

 

 

(ii)

the date, if any, that Stockholder’s beneficial ownership of Common Stock has
remained below five percent (5.0%) of the then outstanding shares of Common
Stock for ninety (90) consecutive calendar days; and

 

 

(iii)

March 31, 2018, provided, however, that if the Company has obtained approval for
the listing of a class of its equity securities on a Securities Exchange on or
before March 31, 2018, and has commenced trading on such Securities Exchange,
then this clause (iii) shall have no force or effect.

 

3.

Standstill. Stockholder agrees that, during the Standstill Period, he will not,
and he will cause each of his Affiliates or agents or other persons acting on
his behalf not to, and will use reasonable best efforts to cause his Associates
not to, whether acting alone, or in concert with any other person:

 

 

(a)

acquire, offer, seek or agree to acquire, directly or indirectly, by purchase or
otherwise (collectively, “Acquire”), securities of the Company that would result
in Stockholder having ownership (beneficial or otherwise) of greater than 16.4%
of the outstanding common stock of the Company or any of its subsidiaries,
including any direct or indirect rights or options to acquire such ownership
whether or not subject to vesting or contingent upon any other future event;

 

 

(b)

other than pursuant to rights existing as of the date of this Agreement,
participate or seek to participate in any future financing involving the
Company, including but not limited to any credit facility or offering of debt or
equity securities;

 

 

(c)

encourage or assist any other person to undertake any actions that would result
in a breach of clause (a) or clause (b) above.

 

4.

Specific Performance. Stockholder acknowledges and agrees, on behalf of himself
and his Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Minnesota, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

2

--------------------------------------------------------------------------------

 

 

5.

Jurisdiction. Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in the State of Minnesota (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 10 of this Agreement will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of Minnesota, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.

 

6.

Applicable Law. This agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Minnesota
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

 

7.

Counterparts. This Agreement may be executed in two or more counterparts which
together shall constitute a single agreement.

 

8.

Severability. In the event that any portion of this Agreement may be held to be
invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

 

9.

Entire Agreement; Amendment and Waiver; Successors and Assigns. This Agreement
contains the entire understanding of the parties hereto with respect to, and
supersedes all prior agreements relating to, its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings among the parties other than those expressly set forth herein. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns. No failure on the part
of any party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors, heirs, executors, legal representatives, and
assigns.

 

3

--------------------------------------------------------------------------------

 

 

10.

Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, when actually
received during normal business hours at the physical address specified in this
Section 10, or at such other physical address as is provided by a party to this
Agreement to the other party pursuant to notice given in accordance with the
provisions of this Section, or when actually received by electronic mail at the
applicable electronic mail address below or at such other electronic mail
address as is provided by a party to this Agreement to the other party pursuant
to notice given in accordance with the provisions of this Section:

 

if to the Company:

 

Sun BioPharma, Inc.
712 Vista Blvd, Suite 305
Waconia, Minnesota 55387
Attention: President and Chief Executive Officer
Email: dkaysen@sunbiopharma.com

 

with a copy (which shall not constitute notice) to:

 

Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Attention: W. Morgan Burns
Email: morgan.burns@faegrebd.com

 

if to Stockholder, then to the most recent physical or electronic mail address
provided by Stockholder to the Company.

 

11.

No Third-Party Beneficiaries. Nothing in this Agreement is intended to confer on
any person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatory of the undersigned as of the date first written above.

 

 

SUN BIOPHARMA, INC. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Kaysen

 

 

 

David B. Kaysen

 

 

 

President and Chief Executive Officer

 

 

[Signature Page to Standstill Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
undersigned as of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Ryan R. Gilbertson

 

 

 

RYAN R. GILBERTSON 

 

 

 

[Signature Page to Standstill Agreement]